DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US Publication No. 2018/0082981) in view of Hyde et al (US Publication No. 2014/0208041) and Gupta Hyde et al (US Publication No. 2019/0051642).
Regarding claim 23, Gowda discloses an apparatus comprising: a package substrate Fig 3, 302 having a top surface; a first die Fig 3, 312 directly on the top surface of the package substrate Fig 3, 302 through bumps of vias, a second die Fig 3, 308 stacked vertically over the first die Fig 3, 312, wherein the second die Fig 3, 308 comprises a logic die coupled to the memory of the first die ¶0027. Gowda discloses all the limitation except the type of memory device and the use of an interposer.
Whereas Hyde discloses an apparatus comprising: a die Fig 1A, 104 comprises a random access memory (RAM) having bit-cells ¶0058-0059, 0132, 0136, 0154, and a die Fig 1A, 108 comprises a matrix multiplier ¶0085-0088. Gowda and Hyde are analogous art because they are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gowda because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Gowda and incorporate the type of memory device as described by Hyde to provide improved device performance ¶0136. Gowda and Hyde disclose all the limitations except for the interposer. 
Whereas Gupta Hyde discloses the use of an interposer Fig 3, 302. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Gowda and incorporate an interposer to provide improved connection between devices.
Regarding claim 25, Hyde discloses wherein the second die comprises a logic circuitry coupled to the matrix multiplier¶0085-0088.
Fig 3A-8B.
.	Regarding claim 27, Hyde discloses wherein the memory comprises a ferroelectric random access memory (FeRAM) having bit-cells ¶0058-0059, 0132, 0136, 0154, wherein each bit-cell comprises an access transistor and a capacitor including ferroelectric material¶0058-0059, 0132, 0136, 0154, wherein the access transistor is coupled to the ferroelectric material¶0058-0059, 0132, 0136, 0154;
Regarding claim 28, Hyde discloses wherein the memory comprises a static random access memory (SRAM) having bit-cells ¶0121.
Regarding claim 29, Gupta Hyde discloses wherein a heat sink is coupled to the second die ¶0024 Fig 2.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US Publication No. 2018/0082981) in view of Hyde et al (US Publication No. 2014/0208041) and Gupta Hyde et al (US Publication No. 2019/0051642) and in further view of Ng et al (US Publication No. 2019/0114535).
	Regarding claim 24, Hyde discloses all the limitations except for the array of multiplier cells. Whereas Ng discloses wherein the computational logic includes an array of multiplier cells, and wherein the FeRAM includes an array of memory bit-cells and an interconnect fiber coupled to the array of multiplier cells such that each multiplier cell is coupled to the interconnect fiber Fig 3-5 .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US Publication No. 2018/0082981) in view of Hyde et al (US Publication No. 2014/0208041) and Gupta Hyde et al (US Publication No. 2019/0051642) and in further view of Liff et al (US Publication No. 2020/0098725).
	Regarding claim 30, Gowda, Hyde and Gupta Hyde discloses all the limitations except for the interposer having a memory. Whereas Liff discloses wherein the interposer comprises memory coupled to the second die Fig 1, 150 and Fig 2, 250. Therefore it .

Allowable Subject Matter
Claims 1-10, 20-22, 31-39 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration of Applicant’s response filed on March 8, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the arrangement of the specific dies (RAM, DRAM, FeRAM, logic) relative to each other and the interposer, as recited in independent claims 1, 20 and 31.
Claims 2-10, 21-22, 32-39 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Arguments
Applicant’s arguments with respect to claims 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811